Title: From George Washington to Robert Cary & Company, 24 October 1760
From: Washington, George
To: Robert Cary & Company



Gentn
York River 24th October 1760

I forbore in my Letter of the 28th Ulto to mention what quantity of Tobo you might probably receive from myself and Ward from our Plantation’s on York River till I came down here, and now I am almost as much at a loss as I was then, to guess; so bad is the Tobacco, and so short are the Crops (where proper care is taken to cull it, and that I have strictly chargd all my Overseers to do, being determined never to Ship any but the very best sorts) however, this you may be assurd of, that the greatest share of what is made shall go consignd to you and I am not without hopes that I shall be able to Ship you about

30 Hogsheads on my own Acct and perhaps 40 or more on my Wards.
On the other side you will receive Invoices of such Goods as will be wanting for my own and Mr Jno. Parke Custis’s Plantation’s on this River which please to send as there directed, under distinct Marks, and chargd to our respective Accounts but both Consignd to our Common Steward, Mr Joseph Valentine with Copies of the Invoices (Originals to me) that he may commit no Errors in appropriating the several Articles to our respective Uses.
Your Letter of the 27th of June Inclosing the charge of Insurance of 15 Hogsheads Tobo pr the Russia Merchant is come to hand, and my Letter of the 10th of August last will direct how the proceeds of that, and all former Tobacco’s shoud be applied—I hope the quantity of Tobo mentiond by you to be on hand, has not affected the Sales of the above 15 Hogsheads and I think I can venture to pronounce, your Market will not be glutted with the present Crop—You have doubtless been fully informd by many of your Friends of the misfortune attending your Charterd Ship, it will be needless therefore for me to touch upon the Subject.
I have at different times sent for Hales Husbandry but never yet got it, which I begin to attribute to a wrong description of the Title, having never till lately seen the Book—You will know it now by—“A Compleat Body of Husbandry compild from the Original Papers of the late Thomas Hale Esqr.—enlargd from the Collections of others—&ca[.”] If any oppertunity shoud offer into Potomack before Johnston may Sail in the Spring—or, if any ship shoud be bound for Rappahannock River please to send it to me; together with Hartlibs Legacy of Husbandry and if it shoud so happen that the first oppertunity presents itself for the latter River, be pleasd then to address the Books, and following things to the care of Fielding Lewis Esqr. at Fredericksburg. Viz.


Circumferenter



Pocket Book
Accordg to mine of the 28th Ulto


Garden Seeds &



Hop Clover
let be 4 Bushels


and to them pray add abt 20 Bushels of the best, and true Ray Grass Seed, for all of them are Articles I woud gladly get to

hand as soon as possible—I mentiond in a former Letter, and perhaps it may not be amiss to remind you here, of the necessity of putting all these Seeds in the Cabbin, or some place where the closeness, and heat of the Ship may not destroy the Vegetative virtue of them, which scarce ever fails to happen in a contrary case. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

